Citation Nr: 1425995	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-01 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from May 1980 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The rating decision denied service connection for bilateral foot condition, bilateral knee condition, back condition, right hip condition, bilateral hearing loss, and tinnitus.

In October 2010, the Veteran filed a notice of disagreement.  In November 2011, the RO issued a statement of the case (SOC) continuing the previous denials.  In January 2012, the Veteran perfected an appeal as to the issues of service connection for bilateral foot condition, bilateral hearing loss, and tinnitus.  In March 2012, the RO issued a rating decision granting service connection for bilateral foot condition, and a supplemental statement of the case (SSOC) denying the Veteran's claims for bilateral hearing loss and tinnitus.

In May 2012, the Veteran testified before the Board at a videoconference hearing.  A transcript of the hearing is associated with the claims file and has been reviewed.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.




FINDINGS OF FACT

1.  The Veteran does not have a right or left ear hearing loss disability for VA compensation purposes.

2.  The Veteran's tinnitus did not originate in service and is not otherwise etiologically related to service.


CONCLUSION OF LAW

1.  The criteria for a grant of service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

2.  The criteria for a grant of service connection for tinnitus have not been met.     38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through notice letters dated in February 2010 and April 2010, which fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Veteran was also provided a VA audiological examination in September 2010.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds this examination adequate for the purpose of adjudicating the Veteran's appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I. Hearing Loss

The Veteran seeks service connection for bilateral hearing loss as a result of exposure to aircraft engines and other hazardous noise during service in the Air Force.  Service personnel records reflect that the Veteran's military occupational specialty (MOS) was law enforcement specialist.

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran's service treatment records reflect normal hearing at his service entrance examination in October 1979.  The Veteran was treated for mild bilateral otitis externa in December 1980, which resolved without sequelae.  The record is silent for any complaints of hearing difficulty during service.  The Veteran waived a medical evaluation at service separation in May 1984.

Post-service medical evidence reflects the Veteran's hearing was evaluated twice in conjunction with his employment.  The associated medical examination reports, dated in October 2008 and November 2009, reflect the Veteran's hearing was assessed as clinically normal.

In September 2010, the Veteran was afforded a VA audiological examination to evaluate his hearing ability.  During the examination, the Veteran reported exposure to hazardous noise in service from jet and helicopter engines, grenade and ammunition simulators, rifle and pistol fire on the range, and combat training maneuvers.  Following service, the Veteran worked as a police officer for 25 years.  Post-service noise exposure consisted of firing guns at a range with hearing protection and recreational hunting without hearing protection.  The Veteran's audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
25
15
10
5
10

Speech recognition was 100 percent for both ears based on the Maryland CNC Test.  The examiner diagnosed clinically normal hearing in the right ear and non-disabling conductive hearing loss in the left ear.  The examiner stated that "[h]earing in the right ear is within normal limits at all test frequencies.  Hearing in the left ear showed a mild conductive hearing loss in the low frequencies, rising to hearing within normal limits in the mid to high frequencies.  Word recognition scores were excellent bilaterally."

The September 2010 audiological evaluation of the Veteran's ears did not show that the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hz were 40 decibels or greater; or that the auditory threshold for at least three of the frequencies from 500 to 4,000 Hertz were 26 decibels or greater; or a speech recognition score of less than 94 percent.  Consequently, the Board must find that the Veteran does not have a current hearing loss disability of the left ear, as defined by VA regulation.

The Veteran contends that his hearing loss is due to hazardous noise exposure during his active duty service; however, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  In this case, the record does not reflect that the Veteran has a current hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  The Board recognizes that the requirement of a current disability may satisfied where the claimant's disability was present at any point during the pendency of a claim, even if no disability is present at the time of adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The record here, however, does not reflect a current hearing disability, as defined by VA regulation, at any time during the pendency of the Veteran's claim.

For these reasons, the Board concludes that the preponderance of evidence is against a finding that the Veteran has or has had a hearing loss disability for VA disability compensation purposes at any time relevant to his claim and appeal.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

II. Tinnitus

The Veteran seeks service connection for tinnitus as a result of noise exposure in service.  Service treatment records are silent for any complaints, diagnoses, or treatment related to tinnitus.

Post-service medical evidence concerning this issue consists of private and VA records.  Private medical examination reports dated in October 2008 and November 2009 reflect a denial of tinnitus.  The September 2010 VA audiology examination report reflects complaint of tinnitus, with an onset of "approximately 1984."

As stated, entitlement to service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship (nexus) between the claimed in-service disease or injury and the current disability.

Although the Veteran has not been diagnosed with tinnitus, the Board finds that he is competent to attest to the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  The Board also finds the Veteran's assertion that he experiences tinnitus to be credible.  As such, the Veteran's testimony regarding the presence of tinnitus is sufficient to serve as evidence that the disability currently exists.  Thus, the requirement of a present disability has been fulfilled.

With respect to the second requirement, an in-service injury, the Veteran has alleged exposure to hazardous noise during service from jet and helicopter engines, grenade and ammunition simulators, rifle and pistol fire on the range, and combat training maneuvers.  See, e.g., September 2010 VA examination report.  The Board finds that the Veteran is competent to describe noise exposure in service.  It also finds that the Veteran's reports of exposure to aircraft noise, explosions, and gunfire to be credible, as they are consistent with military training and service generally.

Concerning onset of symptoms, the Veteran testified that he first noticed tinnitus during service.  See May 2012 hearing transcript at 5.  His service treatment records, however, are silent for any complaint of tinnitus.  The Veteran explained the absence of complaint or treatment as due to tinnitus being a "condition which really has no treatment."  See January 2012 substantive appeal.  While the Veteran's explanation is rational, other evidence of record does not support his claim of tinnitus since service.  Specifically, two private post-service medical examination reports, dated in October 2008 and November 2009, reflect the Veteran's denial of tinnitus-a discrepancy that weighs against the credibility of his assertions regarding in-service onset.  Indeed, the first complaint of tinnitus, as shown by the medical evidence of record, was at his September 2010 VA examination.  As such, the Board concludes that, while the Veteran was exposed to hazardous noise in service, the competent and credible evidence of record does not support a finding that his tinnitus first manifest in service.

With respect to the third requirement of service connection, the record does not establish a relationship between the Veteran's tinnitus and any event coincident with service, including noise exposure.  Inasmuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that absent a manifestation of tinnitus in service, the etiology of his tinnitus falls outside the realm of common knowledge of a lay person.  As such, the Veteran is not competent to provide evidence on the issue of causation.  See Jandreau, supra.

On this point, the September 2010 VA examiner opined that the Veteran's tinnitus was less likely as not associated with his hearing loss or caused by or a result of the claimed noise exposure.  The examiner's rationale was that the Veteran's hearing in his right ear was within normal limits and the hearing loss in his left ear was conductive in nature, "which is not consistent with acoustic trauma."  His reported tinnitus, therefore, was "less likely as not . . . due to exposure to acoustic trauma during military service."

The Board finds the September 2010 VA medical opinion persuasive, as it is based on accurate facts and is supported by an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded not weight); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

For these reasons, the Board concludes that the preponderance of evidence is against a finding that the Veteran tinnitus is related to his service.  In short, there has been no showing that tinnitus, first reported after service, is traceable to any event coincident with service, including the described noise exposure.

Therefore, based on the entirety of the evidence of record, the Board finds that entitlement to service connection for tinnitus must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


